77 F.3d 471
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ronald E. BRANDT, Sr., a/k/a Rank, Defendant-Appellant.
No. 95-7298.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1995.Decided Feb. 15, 1996.

Ronald E. Brandt, Sr., Appellant Pro Se.  Harvey Lee Bryant, III, Assistant United States Attorney, Norfolk, Virginia, for Appellee.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for a copy of the sentencing transcript at government expense.   We have reviewed the record and the district court's opinion and find no reversible error.   There was no 28 U.S.C. § 2255 (1988) motion pending before the district court when Appellant filed his motion;  therefore, 28 U.S.C.A. § 753(f) (West 1993) does not entitle him to a free transcript.  See United States v. MacCollom, 426 U.S. 317, 321-22 (1976).   Accordingly, we affirm the district court's order denying the motion.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED